Title: From Richard Rush to Abigail Smith Adams, 4 May 1817
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam,
					Washington May 4. 1817.
				
				Some time in the early part of last month, I had the pleasure to write you a letter in answer to your favor of the 24th of March. The mail is so true that it never occurs to us to doubt the safe arrival of a letter when we know that it has been safely lodged in the post office; nor did that which I wrote leave any thing suspended leading me to look for an answer. My only reason for thus referring to it, is, that I entrusted it to the hands of a servant somewhat careless who has since left me, and since whose absence I have learned, that one other letter which I thought he had taken to the post office, has never got to hand. I will hope that such has not been the fate of the one which I had the pleasure to address to you.When you shall have heard from Mr Adams, after intelligence of the event of the 5th of March has reached him, I will indulge the hope of receiving a line from you. It may help to regulate some little movements of my own in refe reference to a projected tour into Pennsylvania before the autumn. What intentions the President may have formed in relation to a successor for the post that will be vacated at London, at is wholly unknown to me. I have thought it probable that he may wish the benefit of Mr Adams’s advice on a step which he will deem so important.I tender you madam, and to the venerable Patriot of Quincy, the assurances of my respectful and devoted friendship.
				
					Richard Rush.
				
				
			